DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed July 12, 2022, is entered.  Applicant amended claims 1, 6, 7, 10 and 13.  No new matter is entered.  Claims 1-17 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed July 18, 2022, and July 19, 2022, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, the lined-through references have not been considered.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Publication No. 2002/0024154) in view of Narducci (U.S. Publication No. 2011/0083713).  Author Unknown, “Aluminum Oxide, Al2O3 Ceramic Properties” accessed at https://accuratus.com/alumox.html on April 8, 2022, and archived to at least March 7, 2016, is cited to support a statement of fact.
With respect to claims 1 and 4, Hara teaches a thermopile (Figure 1) including a series of thermocouples (Figure 5D, for example) comprising a heat-resistant, electrically-insulative container (100), the container comprising a first hole configured to receive an electrically-positive p-type square and a second hole configured to receive an electrically-negative n-type square, wherein the first and second holes are adjacent one another.  Figures 1, 3 and 5D and Paragraphs 33, 35, 40, 42 and 44.  Hara further teaches, as seen in Figure 3, an open cross-channel is configured to receive electrically-conductive material (74) and connect the first hole and the second hole.  Figure 3 and Paragraph 40.
Hara is silent as to whether the p-type square and the n-type square are wires within the scope of the claimed invention.
However, Narducci, which deals with thermoelectric devices, teaches a similarly-structured thermoelectric device, wherein the p-type and n-type materials are satisfied by polysilicon nanowires.  Figure 1 and Paragraph 36.  Narducci teaches this material has a high thermoelectric figure of merit.  Paragraph 5.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize Narducci’s wires in place of the thermoelectric material used by Hara because Narducci teaches the polysilicon wires have a high thermoelectric figure of merit.
Finally, modified Hara’s thermopile meets the structural requirements of the claimed invention and functions as a thermoelectric generator in response to a heat differential, meaning when the heat-resistant electrically-insulative container is heated with the electrically-positive wire deposited in the first hole and the electrically negative-wire deposited in the second hole and the electrically conductive material deposited in the cross-channel, the cross-channel forms a hot junction in a thermocouple element formed by the electrically-positive wire and the electrically-negative wire.  Paragraph 44.
With respect to claim 2, Hara teaches the heat-resistant, electrically-insulative container is made of alumina ceramics.  Paragraph 42.
With respect to claim 3, Examiner notes the statement “for melting or sintering the electrically-conductive material” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the container.  Any container meeting the temperature requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Hara teaches the thermopile comprising the container is subjected to temperatures of around 500 ⁰C, about 600 ⁰C and temperature differentials of 550 ⁰C, meaning it is heat resistant above 500 ⁰C, as claimed.  Paragraphs 54, 74 and 85.
With respect to claim 6, Hara teaches the electrically-conductive material is copper.  Paragraph 55.
With respect to claim 7, Examiner notes the statement “for withstanding high heat” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the thermopile and its thermocouples.  Any thermopile with thermocouples meeting the structural requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Hara and Narducci, as combined above, teaches a thermopile (Figure 1) comprising a heat-resistant, electrically-insulative container (100) comprising a plurality of rows of holes configured to receive electrically-positive wires (p-type polysilicon nanowires) and electrically-negative wires (n-type polysilicon nanowires), wherein each row of holes comprises a plurality of pairs of holes connected by a cross-channel to one or more other rows of holes, wherein the cross-channel is configured to receive an electrically-conductive material.  Hara, Figures 1, 3 and 5D and Paragraphs 33, 35, 40, 42 and 44 and Narducci, Paragraphs 5 and 36.  Hara further teaches each pair of holes is connected to one or more other pair of holes in the same row by a cross-channel to form the serially connected array, as seen in Figure 1, and each hole in the pair of holes is connected to each other with a cross-channel.  Figures 1, 3 and 5D and Paragraphs 33, 35, 40, 42 and 44.  
Furthermore, regarding the intended use recitations identified-above, Hara’s thermopile operates in a temperature region of 500 ⁰C, meaning it can withstand high heat.  Paragraph 54.
Finally, modified Hara’s thermopile meets the structural requirements of the claimed invention and functions as a thermoelectric generator in response to a heat differential, wherein the electrically-positive and electrically-negative wires form thermocouple elements in the holes via their connection to the electrically-conductive material, meaning when the heat-resistant electrically-insulative container is heated with the electrically-positive wire deposited in the first holes and the electrically negative-wire deposited in the second holes and the electrically conductive material deposited in the cross-channels, the cross-channels form a cold junction or a hot junction, respectively, in a thermocouple element formed by the electrically-positive wire and the electrically-negative wire.  Paragraph 44.
With respect to claim 8, Hara teaches the heat-resistant, electrically-insulative container is made of alumina ceramics.  Paragraph 42.
With respect to claim 9, Examiner notes the statement “configured to reduce heat” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the external fins.  Any external fins meeting the requirements of the claimed invention are capable of the same use absent evidence to the contrary.
Hara teaches, as seen in Figure 3, the perimeter of the heat-resistant, electrically-insulative container has external fins, which meets the requirements of the claimed invention.  Figure 3.  Furthermore, the fins, to a degree, would be expected to dissipate heat because they define an exposed area of the container.
With respect to claim 10, Hara teaches the electrically-conductive material is copper.  Paragraph 55.
With respect to claim 11, Examiner notes the statement “to sinter or melt the electrically-conductive material” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the container.  Any container meeting the temperature requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Hara teaches the thermopile comprising the container is subjected to temperatures of around 500 ⁰C, about 600 ⁰C and temperature differentials of 550 ⁰C, meaning it is heat resistant above 500 ⁰C, as claimed.  Paragraphs 54, 74 and 85.
With respect to claim 12, Examiner notes the statement “to sinter or melt the electrically-conductive material” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the container.  Any container meeting the temperature requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Hara teaches the heat-resistant, electrically-insulative container comprises alumina.  Paragraph 42.  Accordingly, it is stable at temperatures up to and exceeding 1,500 ⁰C.  Examiner relies on Author Unknown to support this statement of fact.  Author Unknown teaches alumina is stable in oxidizing or reducing atmospheres up to 1,925 ⁰C.  Page 1.
With respect to claim 13, Examiner notes the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement of using a stencil to assist in the deposition is a product-by-process limitation.
Modified Hara, as explained above, teaches a thermopile meeting the structural requirements of the claimed invention, wherein the electrically-positive and electrically-negative wires are deposited within their respective holes.  Figure 4.  Furthermore, Hara teaches the heat-resistant, electrically-insulative container defines a stencil within the scope of the claimed invention.  Figure 3.
With respect to claim 14, Hara teaches the thermopile comprises a negative lead and a positive lead each at an end of the electrically-serially connected thermocouple elements.  Figure 1.
With respect to claim 15, modified Hara teaches a method of creating a heat-resistant thermopile having wires comprising depositing electrically-positive wires (polysilicon nanowires) into a first set of holes in a heat-resistant, electrically-insulative container (100) that contains cross-channels to a second set of holes parallel to the first set of holes and depositing electrically-negative wires (polysilicon nanowires) into the second set of holes in the heat-resistant, electrically-insulative container followed by depositing electrically-conductive material into the cross-channels.  Figures 1, 3 and 5D and Paragraphs 33, 35, 40, 42 and 44 and Narducci, Paragraphs 5 and 36.
Hara further teaches sintering performed via solid-state welding is one of several effective approaches for connecting the electrically-conductive material to the electrically-positive and electrically-negative wires to form hot and cold junctions of thermocouple elements created by the electrically-positive and electrically-negative wires.  Paragraph 33.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to heat the heat-resistant, electrically-insulative container to affect sintering of the electrically-conductive material to either the electrically-positive or electrically-negative wires to form the thermocouple elements because Hara teaches this is one of several effective techniques for affecting such a connection, meaning the modification has a reasonable expectation of success.
With respect to claim 17, Hara teaches the thermopile comprising the container is subjected to temperatures of around 500 ⁰C, about 600 ⁰C and temperature differentials of 550 ⁰C, meaning it is heat resistant above 500 ⁰C, as claimed.  Paragraphs 54, 74 and 85.
(4)
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Publication No. 2002/0024154) in view of Narducci (U.S. Publication No. 2011/0083713), as applied to claims 1-4, 6-15 and 17 above, and further in view of Toyoda et al. (U.S. Publication No. 2013/0284228).
With respect to claim 5, modified Hara teaches the thermopile comprises, in addition to the first and second hole, third and fourth holes comprising a second electrically-positive wire and a second electrically-negative wire parallel to the third hole, respectively, wherein the holes are connected with one another via cross-channels such that the arrangement creates two thermocouple elements defined by the deposited electrically-positive and electrically-negative wires when heated.  Figures 1, 3 and 5D and Paragraphs 33, 35, 40, 42 and 44 and Narducci, Paragraphs 5 and 36.
Modified Hara is silent as to whether the cross-channel connecting the second hole to the third hole and the third hole to the fourth hole is a closed cross-channel.
However, Toyoda, which deals with thermoelectric conversion elements, teaches closed cross-channels in the form of contact holes (103) receive electrically conductive material therein to electrically connected adjacent thermoelements in a thermoelectric module.  Paragraphs 72-74.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hara and Narducci, as combined above, with Toyoda is the use of a known technique to improve a similar device in the same way.  Both modified Hara and Toyoda teach thermopiles wherein the thermoelements are electrically interconnected using a cross-channel.  Toyoda teaches the cross-channel can be formed as a closed cross-channel to effectively form an interconnection.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use closed cross-channels, as taught by Toyoda, in modified Hara’s thermopile because Toyoda teaches this to be effective for connecting adjacent thermoelements, meaning the modification has a reasonable expectation of success.
With respect to claim 16, modified Hara teaches the electrically-conductive material is sintered but is silent as to whether it is deposited as a paste in the cross-channels.
However, Toyoda teaches in a similar thermoelectric device the electrically-conductive material used to electrically interconnect the thermoelements is deposited in paste form.  Paragraph 74.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hara and Narducci, as combined above, with Toyoda is the use of a known technique to improve a similar device in the same way.  Both modified Hara and Toyoda teach thermopiles wherein the thermoelements are electrically interconnected using an electrically-conductive material.  Toyoda teaches the electrically-conductive material is deposited in the form of a paste to affect junction formation.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use a conductive paste, as taught by Toyoda, as modified Hara’s electrically-conductive material because Toyoda teaches this to be effective for forming a junction between adjacent thermoelements, meaning the modification has a reasonable expectation of success.
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection. Examiner apologizes for the extended prosecution.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759